Citation Nr: 1531751	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for skin disorder, claimed as skin cancer and multiple lipomas, to include as due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 10 percent for gastroparesis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

In September 2014, the Board granted service connection for status post right radical nephrectomy for renal cell carcinoma.  The Board notes that the current record as shown in a November 2014 rating code sheet does not reflect the award of this benefit.  

The Veteran died in November 2014.  In December 2014, the RO administratively dismissed the appeal.  In April 2015, the RO granted the appellant eligibility as substitute to continue the appeal as the Veteran's surviving spouse.  

The issues of entitlement to service connection for skin disability and entitlement to an initial rating in excess of 10 percent for gastroparesis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDING OF FACT

Resolving all doubt in favor of the Veteran, hypertension was aggravated by service-connected diabetes mellitus, type II with complication of diabetic nephropathy.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448(1995) (en banc).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence does not show that the Veteran's hypertension manifested to a compensable degree within a year of separation from service.  Rather, the evidence shows that it manifested many years after service; thus, these presumptive provisions are not applicable. 

The Veteran's service treatment records do not show any treatment or diagnoses of hypertension.

In July 2014, a VA examiner provided an opinion that it is at least as likely as not that the Veteran's hypertension was aggravated by nephropathy that was associated with his service-connected diabetes mellitus.  

In September 2014, the Board remanded the claim of service connection for hypertension.  The Board noted that a claim for entitlement to service connection for diabetic nephropathy had been raised by the record (i.e., the July 2014 examination findings) and was inextricably intertwined with the pending claim of entitlement to service connection for hypertension.  In the remand, the Board directed the RO to adjudicate a claim of service connection for diabetic nephropathy and also to provide the Veteran with a new VA examination to determine the etiology of his hypertension.

In October 2014, an examiner reviewed the Veteran's claims file and determined that his nephropathy was caused by his service-connected diabetes mellitus, type II.  As reflected in a November 2014 rating decision, the RO continued a 20 percent rating for the diabetes, but recharacterized the disability as diabetes mellitus, type II to include diabetic nephropathy.  In the rating decision, the RO advised the Veteran that a noncompensable evaluation was assigned for the diabetic complication of diabetic nephropathy, pursuant to 38 C.F.R. §  4.119, DC 7913, Note 1, because it was noncompensable disabling.  Note 1 to Code 7913 indicates that noncompensable diabetic complications are to be considered part of the diabetic process.

Unfortunately, the Veteran died prior to the issuance of the rating decision, and the RO received notification of the Veteran's death on the same day of the rating decision.  The Board finds that this is the most likely explanation as to why notice of the rating decision pertaining to the disposition of the claim for service connection for nephropathy was not issued as directed by the Board's September 2014 remand.

In sum, a July 2014 VA medical opinion indicates that the Veteran's hypertension was aggravated by nephropathy.  The RO has awarded service connection for nephropathy as part and parcel of the Veteran's service-connected diabetes disability.  The record is at least in equipoise as to whether service-connected diabetes has aggravated the non service-connected hypertension disorder.

The Board notes that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. § 3.310(b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  However, in this case, the Board finds the evidence is at least in equipoise as to whether the Veteran's hypertension has been aggravated by his service-connected diabetic nephropathy associated with the service-connected diabetes mellitus type II.  The extent of aggravation is a rating consideration for the RO in assigning a disability rating, see generally 38 C.F.R. § 4.22 , and applicable case law  precedent instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998).

Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that his hypertension was permanently aggravated by his service-connected diabetic nephropathy and diabetes mellitus type II.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for hypertension, therefore, is granted. 


ORDER

Resolving all doubt in the Veteran's favor, service connection for hypertension is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Many of the Board's September 2014 remand directives have not been completed. 

Service Connection- Skin Disorder

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  

In February 2010, the Veteran's physician opined that his multiple lipomas were at least as likely as not related to his military service, but provided no supporting rationale.  

In September 2014, the Board remanded this issue for a VA examination.  The Board noted that as the Veteran was presumed to have been exposed to certain herbicide agents during service, and as there was medical evidence of a current disability and medical and lay evidence indicating his skin condition may be related to service; he was to be provided an examination to determine the etiology of his skin disorder, to include basal cell carcinoma and lipomas pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As indicated, the Veteran died in November 2014 and an examination was not provided prior to his death.  However, a medical nexus opinion, which is based on a review of the lay and medical records, is necessary prior to adjudication of the claim.  

Increased Rating - Gastroparesis 

In September 2014, the Board remanded the issue of entitlement to an increased rating for gastroparesis.  In the remand, the Board noted that in March 2012 the Veteran's physician indicated that the Veteran had been hospitalized in April 2009, June 2009, July 2009, and December 2011 for gastroparesis.  In an April 2013 VA treatment record, the Veteran reported that he was hospitalized from April 27, 2013, to April 28, 2013, for gastroparesis at the Cox Medical Center in Springfield, Missouri.  Additionally, in a July 2014 VA examination report, the Veteran stated that he visited the emergency room five times in 12 months for gastroparesis.  The Board directed that the RO take all necessary development to obtain these medical records as they were not associated with the Veteran's claims file.  

To date, the claims file does not reflect that these medical records were obtained.  Therefore, this issue is remanded so the RO can obtain the aforementioned evidence as well as all VA outpatient treatment records from September 2012 until the Veteran's death in November 2014. 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment from September 2012 to the date of the Veteran's death in November 2014 and associate any records received with the electronic claims file.  

2.  If authorized by the appellant, undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include records from the Veteran's hospitalizations for gastroparesis in April 2009, June 2009, July 2009, and December 2011 and records from his April 2013 hospitalization at the Cox Medical Center in Springfield, Missouri and from all emergency room visits. 

If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  When the record development has been completed, provide access to the electronic claims file to a VA physician qualified to determine the nature and etiology of the Veteran's skin disorders, to include basal cell carcinoma and lipomas.  

Based upon the review of the Veteran's pertinent history, the examiner should provide an opinion with respect to each skin disorder present during the period of the claim as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that any such skin disorder, to include basal cell carcinoma and lipomas, is etiologically related to the Veteran's active service, to include his presumed exposure to certain herbicide agents in Vietnam. 

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Then, re-adjudicate the claims based on all pertinent evidence of record.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


